 Case 8:20-cv-02319-TPB-JSS Document 7 Filed 10/23/20 Page 1 of 7 PageID 34




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

DAVID POSCHMANN,

       Plaintiff,

v.                                                       Case No: 8:20-cv-2319-T-60JSS

SLOW AND STEADY, LLC,

       Defendant.
                                          /

                                         ORDER

       Pursuant to Fed. R. Civ. P. 16, the Court finds it necessary to implement a

schedule tailored to meet the particular circumstances of this case. Therefore, consistent

with the just, speedy and inexpensive determination of this case (Fed. R. Civ. P. 1) it is,

       ORDERED that the provisions of Rule 26(a)(1) and Local Rule 3.05 concerning

the initial disclosures and filing of a case management report are hereby waived. Instead,

the parties shall comply with the following schedule:

       1.      Within 15 days from the date of this Order, Plaintiff shall answer, under

oath, the Court’s Interrogatories, attached hereto as Exhibit A, serve a copy on

Defendant, and file the Answers with the Court titled as a ‟Notice of Filing Court

Interrogatories”.

       2.      Within 30 days from the date of service of process, Defendant shall permit

Plaintiff’s counsel and Plaintiff’s expert reasonable access to inspect that portion of the

Defendant’s facility which Plaintiff claims to be non-compliant.

       3.      Within 45 days thereafter, Plaintiff shall provide Defendant with a copy of

any expert report upon which Plaintiff intends to rely, consistent with the provisions of



                                              -1-
 Case 8:20-cv-02319-TPB-JSS Document 7 Filed 10/23/20 Page 2 of 7 PageID 35




Rule 26(a)(2). Said report shall specifically address the deficiencies alleged and the

proposed remediation required.

       4.     Defendants shall have 30 days thereafter to serve a written response,

including any Rule 26(a)(2) expert report that Defendants intend to rely upon.

       5.     Within 30 days following the submission of Defendants’ written response,

the parties shall mediate this dispute, before a mediator of their choice. If they cannot

agree upon a mediator, the Court will appoint one for them.

       6.     Until further Order of this Court, all discovery in these cases (except as

provided herein) is STAYED.

       7.     The parties shall notify the Court within 20 days after the mediation

conference as to whether the parties have reached a settlement. If settlement is not

achieved within the time frame set forth herein the Court will issue a supplemental case

management order and set the case for trial at the earliest practicable time.

       8.     If the parties reach a settlement, the settlement agreement should contain,

if possible, an agreement concerning costs and attorney’s fees. If the parties are unable

to agree, the Court will reserve jurisdiction to determine that issue. If the parties wish the

Court to enter a consent judgment, be advised that the Court will not approve or reserve

jurisdiction to enforce a confidential settlement agreement.

       9.     Due to the volume of these cases, the Court expects strict adherence to

these deadlines. Exceptions will be granted only for compelling reasons.

       10.    Either party, for good cause shown, may move to alter this schedule should

circumstances warrant.




                                             -2-
 Case 8:20-cv-02319-TPB-JSS Document 7 Filed 10/23/20 Page 3 of 7 PageID 36




       11.   Unless sooner settled, a status conference will be held before the

Honorable Thomas P. Barber, United States District Judge, on April 21, 2021, at 1:30

p.m., in Courtroom 14A, United States District Court, 801 North Florida Ave., Tampa,

Florida.

       12.   Plaintiff shall serve a copy of this Order on Defendants along with the

Complaint.

       DONE and ORDERED in Tampa, Florida this 23rd day of October, 2020.




                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE



Copies furnished to:
Counsel of Record
Unrepresented Party




                                        -3-
Case 8:20-cv-02319-TPB-JSS Document 7 Filed 10/23/20 Page 4 of 7 PageID 37




                           EXHIBIT A
        COURT’S INTERROGATORIES TO INDIVIDUAL PLAINTIFF(S)

    1) Your residential address.



    2) The name of your current employer and place of employment.



    3) Describe the nature of your disability



    4) List each of the defendant’s websites (including the URL of the website) that
       you visited that are at issue in this case and the date(s) you visited those
       websites?



    5) Did anyone else review or visit the defendant’s website with you on the
       date(s) specified above? If so, state such persons’ name(s) and address(es).



    6) Describe the purpose of your visit to the website(s).



    7) Specifically list each barrier or deficiency that you personally observed or
       experienced while visiting the website(s).



    8) Please specify all the ways in which you allege that the defendant’s website
       fails to comply with 28 C.F.R. 36.302(e) or with any other applicable law.



    9) Did you take notes or make a contemporaneous record of these barriers
       (i.e.,screen shots or print outs of the website)? If so, please attach a copy to
       these Answers.




                                         -4-
 Case 8:20-cv-02319-TPB-JSS Document 7 Filed 10/23/20 Page 5 of 7 PageID 38




         10) Identify the physical location(s) the use and enjoyment of which was
            impacted by the alleged deficiencies in the defendant’s website(s).


         11) What is the proximity of the physical locations identified in response to the
            foregoing interrogatory to your home and place of employment?



         12) Describe your past patronage of the defendant’s business and any of the
            physical locations identified in response to the foregoing interrogatories.



         13) Describe the definiteness of your plans to visit any physical location
            associated with the defendant’s business, and identify the physical
            location(s).



         14) Please list any other Title III cases in which you have been a party in this
            District.




                                                      ________________________________
                                                      David Poschmann

STATE OF FLORIDA
COUNTY OF ___________

          The foregoing instrument was acknowledged before me by means of ___ physical presence or ___ online
notarization, by DAVID POSCHMANN, who being first duly sworn, deposes and says that he/she has read the
foregoing Answers to Interrogatories, knows the contents of same, and to the best of his/her knowledge and belief,
the same are true and correct.


         SWORN TO AND SUBSCRIBED before me on this _______ day of __________________________20___.


                                                               NOTARY PUBLIC


                                                               ____________________________________
                                                               Signature of Person Taking Acknowledgment
Notary Stamp                                                   Print Name:
                                                               Title: Notary Public
                                                               Serial No. (if any):
                                                               Commission Expires:




                                                        -5-
Case 8:20-cv-02319-TPB-JSS Document 7 Filed 10/23/20 Page 6 of 7 PageID 39




        COURT’S INTERROGATORIES TO CORPORATE PLAINTIFF(S)

    1) Plaintiff’s business address:



    2) When and where was Plaintiff incorporated?



    3) Who are the current officers and directors of Plaintiff?



    4) Describe the nature of your disability.



    5) List each of the defendant’s websites (including the URL of the website) that
       any of Plaintiff’s members visited that are at issue in this case and the date(s)
       you visited those websites?



    6) Provide the name(s) and address(es) of any Plaintiff’s member(s) who have
       attempted to access and use the websites referenced in answer to No. 5.



    7) For each member listed in answer to No. 6 above, provide:

           a) Describe the purpose of the member’s visit to the website(s).


           b) Specifically list each barrier or deficiency that was observed or
              experienced by the member while visiting the website(s).


           c) Specify all the ways in which the member alleges that the defendant’s
              website fails to comply with 28 C.F.R. 36.302(e) or with any other
              applicable law.

           d) Did such member takes notes or make a contemporaneous record of
              these barriers (i.e., screen shots or print outs of the website)? If so,
              please attach a copy to these Answers.




                                         -6-
 Case 8:20-cv-02319-TPB-JSS Document 7 Filed 10/23/20 Page 7 of 7 PageID 40




        8) Identify the physical location(s) the use and enjoyment of which was
           impacted by the alleged deficiencies in the defendant’s website(s).


        9) What is the proximity of the physical locations identified in response to the
           foregoing interrogatory to your home and place of employment?



        10) Describe your past patronage of the defendant’s business and any of the
           physical locations identified in response to the foregoing interrogatories.



        11) Describe the definiteness of your plans to visit any physical location
           associated with the defendant’s business, and identify the physical
           location(s).



        12) Please list any other Title III cases in which Plaintiff’s members have been a
           party in this District.




                                                     __________________________________
                                                     David Poschmann

STATE OF FLORIDA
COUNTY OF ___________

          The foregoing instrument was acknowledged before me by means of ___ physical presence or ___ online
notarization by ________________________, as representative of Plaintiff, DAVID POSCHMANN, who being first
duly sworn, deposes and says that he/she has read the foregoing Answers to Interrogatories, knows the contents of
same, and to the best of his/her knowledge and belief, the same are true and correct.

        SWORN TO AND SUBSCRIBED before me on this ____ day of ______________, 20_________.



                                                             NOTARY PUBLIC


                                                             _____________________________________
                                                             Signature of Person Taking Acknowledgment
Notary Stamp                                                 Print Name:
                                                             Title: Notary Public
                                                             Serial No. (if any):
                                                             Commission Expires:




                                                       -7-
